Title: To George Washington from Armand, 2 January 1790
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George


          
            Sir
            la Rouerie [France] January 2d 90
          
          Was I only acquainted with your high character and the eminent post where it has placed you, as in your most natural position, without Being at the same time incouraged in the respectuous liberty which your goodness inspire, I would restrain the satisfactions of my heart on your account, to the possession of the highest sentiments he is capable of entertaining for the man who the world knows is a compound of the highest virtues, and not indulge myself so often in the warmest desire which, after that of your happiness animate me; that of repeating you how dear your Excellency is to armand; how much it pains me to be so far off, while in the rank of your most sincere admirers; while ever since I quitted you, I am troubled with the desire to go and see you. I have indeed, an opportunity to satisfy my self on that head, But I can only trust it with a letter, and my person, my inactive and perhaps very useless, person, must make a longer stay at home, in the midst of the storm I am too well situated in the affections and regards of the people round me, and indeed, in thoses of the state of Britany, for me to run the risk By such a long Journey as that over to america, to create suspicions on my deeds or principles, more particularly at

the moment, where such dissatisfaction may arise, as will require the activity of all friends to humanity.
          I do not know indeed what to relate to you of the transactions which rascality, madness, avarice, and that super powerfull love for disorder, which seems to be liberty to the eyes of insurecting slavery, have performed since I had the honour to write to your Excellency By Capt. Bert—you have surely received the most Essentials News; But although your natural perspicacity and your acquired knowledge of men & nations will, not withstanding the distance, draw the most Just Consequences from all our sublime havock; I wish for your own recreation, you were for a month an Eye witness; your Excellency would at first rush in anger against rascality—Blush to see so little common sense among things who pretend to have with all nations a common father above; then, sir, you would give a smile of pity, order your ship to put all her sails, and return to your happy country.
          our constitution’s makers, dispute, slander, fight & kick each other most unmercifully; they reproach each other with being entirely destitute of the parts necessary to the frame of legislators or even administrators; on that point the wise and attentive part of the nation agree pretty well with them; but when once in a Body, they pretend to be the only politick corps in the world on which the almighty has Bestowed the power of making good laws. to hear many of them, your country has not known what she was about, you do not plainly understand the word liberty; you have not snapt at the throat of that goddess like we have done; you love her with her eyes intirely open; we are resolved to have her intirely Blind—you have fought Bravely, most greatly—we have murdered most cowardly, we have stolen & we remain firm in the resolution to steal most admirably; you have understood liberty, the power of every individual to do as he please, provided his doings do not hurt the laws made for the safety and happiness of all the citizens—we have, on this side of the water, understood liberty, the power of every individual to do as he please, provided he do not hurt the laws made, or oppose the laws to Be made, in favor of disorder, crimes & anarchy throughout the empire, but at the same time, he is permitted to do, if he can, worse than the law prescribe—you Believe in god, in the respect due to virtues—we neither Believe

in god or have any respect for virtue—all your laws, obedience to them, emulation to perfect them, fraternal love betwixt States and individuals, unity of sentiments, heavenly indulgence for mistakes, do surely give you now a predominant character among the nations of the world, and in a short succession of times, will make you the most flourishing one, and attract over to you every friend to humanity, if not possibly in person at least in wishes and hearts—But, Sir, we are an other sort of people, and despise any ⟨modelation⟩ from abroad; for many years to come, we shall have no laws, or, which is worse, we shall pay no attention to them—we have a great emulation & amazing powers to do Bad, we do what we possibly can to destroy our peace, fortune and happiness at home, and of course, our strength to repel the foreign invaders of our fields; I do not say of our kingdom, of our empire, of our government; for there is no more kingdom, empire, in france; as to government, as the one we seems to wish for is a mere anarchical one, I believe no body Besides us can like it, and therefore we shall be left at liberty to keap it as long as we please. it is true, we have the consolation to foresee that it can not last longer than the end of the world.
          your Excellency may well suppose, from the situation which for many years past we have been in; from the conduct & principles of thoses who were appointed to bring the radical Balsam and everythings to rights—from the coleric temper, the inconstancy, the want of unanimous or well understood will and plan of the people at large—from the rapacity, egotisme of their leaders—from that puffed importance which they Bring in trifles, as for example to recommand to the respects of the nation, the extraordinary Bravery, military parts & probity of fifty of their militia heroes, for having manifested at the utmost thoses qualifications in their succesful attack on the Garret of a poor curate of village and to have carried off his grain, while he in his kitchen philosophis’d on the occasion, and endeavoured with the assistance of his old maid, to find the meaning of some passage of the Bible; that when great circumstances offer, he may mix something of it in his embarassed speech to his parishioner—from that horrid importance and dignity, as for example on the side of the chiefs of the murderers in paris, which they Bring in the most shamefull & criminal doings—from the influence of the money’s men; who after having lived for many

century, on the purest Blood of the people, acquire yet at this Epoche, a new force to be with more succès their Butchers & rulers, through the analogy which their purse filled up with the fruits of their crimes, have with the inclinations & character of our present, still much Better than it had with our past, state’s men—from the favour & protection granted to all the paper’s money makers, as the caisse décompte &c.—from the Bills of anticipation, which are orders on the revenue to come, nay, often, and it is now the case, on an imaginary revenue, and are nothing else But paper’s money; for when the revenue come, new anticipations are created & allways increased as to the sum; the revenu appropriated to pay the anticipation is spent to other objects when necessity require it; and I never knew such a Beggar, or such a thief, as the Nécéssity of government in our country; she is allways at your door, and has a change of so many faces, shapes, voices & words, that poor people, who know perfectly well their own nécéssity, never can know that of government; I mean, never can distinguish her from what is no Nécéssity—New Bills under new dénominations are succéssively added to the first, and by and By with the help of our loans, which are still paper’s money, we are come to have nothing else but paper’s money—I call that, in such a Country as this, a perfect state of Bankruptcy—from all thoses, I say, and this is hardly the half of the Basis for Juging right, your Excellency may suppose that the Bulk of the nation is & will grow more and more disatisfyed; that she will first try her power not to obey the laws, then refuse openly to acknowledge the laws, then rise her thoughts & wills to anger & activity, and Be, as it is now the case in many places, adverse to the establishment of any laws, which the ignorant & improvident part of the people should not frame themselves—a civil war appears to me as well near as possible; a général war in Europe, I think unavoidable: we might perhaps foresee the time it shall Begin, as to the end, I believe there are few political physiognomes that can determine.
          ah, my dear général, the man ever dear to all sensible and good men; it is not thus that you & your country have conquered liberty; your sword in the hand of equity and honour established the principle; your virtues and thoses of america found, determined and fixed all at once the blessed limits wherein there is a full enjoyment of liberty for honest men, and enough to

hinder people of an other cast, from seeking their satisfaction in disorders and crimes.
          we have received some month ago four years interest from congress, & we have hopes to be pay’d exactly—I am persuaded we owe this Justice to the attention of your Excellency, Be so good, sir, as to accept of our most cordial & respectfull homages of gratitude—I take the liberty to request my lady Washington to accept thoses of my respect. I have the honour to be with that sentiment sir your Excellency’s the most obdt hble servants
          
            armand
          
        